 19-11845-shl   Doc 8-1   Filed 06/03/19 Entered 06/03/19 14:31:39   Exhibit A   Pg
                                        1 of 7



                                    EXHIBIT A

                                  Proposed Order




DM3\5776962.2
    19-11845-shl        Doc 8-1       Filed 06/03/19 Entered 06/03/19 14:31:39                    Exhibit A      Pg
                                                    2 of 7



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF NEW YORK

    In re:                                                   Chapter 15

    BSG RESOURCES LIMITED (in                                Case No. 19-11845 (_____)
    administration),

             Debtor in a Foreign Proceeding.


                       ORDER (I) SCHEDULING RECOGNITION HEARING,
                     (II) SPECIFYING DEADLINE FOR FILING OBJECTIONS
                    AND ( III) SPECIFYING FORM AND MANNER OF NOTICE

             Upon the application (the “Application”)1 of William Callewaert and Malcolm Cohen

(together, the “Joint Administrators”), in their capacity as court-appointed joint administrators and

authorized foreign representatives for BSG Resources Limited (in administration) (the “Debtor”),

for an order (i) scheduling a hearing (the “Recognition Hearing”) on the relief requested in the

Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief and

all exhibits appended thereto (the “Verified Petition”), (ii) setting the seventh day before the date

of the Recognition Hearing as the deadline by which all objections to the Verified Petition must

be filed and (iii) approving the form of notice of the Recognition Hearing, it is hereby

             ORDERED, that the Recognition Hearing shall be held before this Court in the United

States Bankruptcy Court for the Southern District of New York, One Bowling Green, New York,

New York, on July 11, 2019 at 10:00 a.m. (prevailing Eastern time); and it is further

             ORDERED, that the form of notice of the Recognition Hearing annexed to this Order as

Exhibit 1 (the “Notice”) is hereby approved; and it is further




1
    Any capitalized term not otherwise defined herein shall have the meaning ascribed to such term in the Application.



DM3\5776962.2
 19-11845-shl       Doc 8-1     Filed 06/03/19 Entered 06/03/19 14:31:39           Exhibit A    Pg
                                              3 of 7



          ORDERED, that the notice requirements set forth in section 1514(c) of the Bankruptcy

Code are inapplicable in the context of this chapter 15 case or are hereby waived; and it is further

          ORDERED, that copies of the Notice Documents shall be served by United States mail,

first class postage prepaid, upon the Chapter 15 Notice Parties within three days of entry of this

Order; and it is further

          ORDERED, that any party in interest wishing to submit a response or objection to the

Verified Petition or the relief requested therein must do so in writing, and in accordance with the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Rules for the

Bankruptcy Court for the Southern District of New York, setting forth the basis therefor, which

response or objection must be filed electronically with the Court on the Court’s electronic case

filing system in accordance with General Order M-399 and the Court’s Procedures for the Filing,

Signing and Verification of Documents by Electronic Means (copies of which may be viewed on

the Court’s website at www.nysb.uscourts.gov), and by all other parties in interest on a compact

disc (CD), preferably in Portable Document Format (PDF), Word Perfect, or any other Windows-

based word processing format, which CD shall be sent to the Office of the Clerk of the Court, One

Bowling Green, New York, New York. A hard copy of such response or objection shall be sent

to (i) the chambers of          ___________, United States Bankruptcy Judge, and (ii) served upon

Duane Morris LLP, Attn: Frederick D. Hyman and Jarret P. Hitchings, 1540 Broadway, New

York, New York 10036, counsel to the Joint Administrators, so as to be received no later than

________                   (New York time), on               ________; and it is further

          ORDERED, that service pursuant to this Order shall be deemed good and sufficient service

and adequate notice of the Recognition Hearing.


Dated:                          , 2019
                                                     United States Bankruptcy Judge

                                                 2
DM3\5776962.2
 19-11845-shl      Doc 8-1   Filed 06/03/19 Entered 06/03/19 14:31:39     Exhibit A   Pg
                                           4 of 7



                                        EXHIBIT 1

                   Notice of Filing and Hearing on Petition for Recognition
            Under Chapter 15 of the Bankruptcy Code and Motion for Related Relief




DM3\5776962.2
 19-11845-shl       Doc 8-1    Filed 06/03/19 Entered 06/03/19 14:31:39            Exhibit A    Pg
                                             5 of 7



DUANE MORRIS LLP
Frederick D. Hyman (NY 2553832)
1540 Broadway
New York, New York 10036
Telephone: (212) 692-1000
RHyman@duanemorris.com

-and-

Jarret P. Hitchings (DE 5564)
222 Delaware Avenue, Ste. 1600
Wilmington, Delaware 19801
Telephone: (302) 657-4952
JPHitchings@duanemorris.com

Attorneys for William Callewaert and Malcolm Cohen
in their capacity as Joint Administrators and Foreign Representatives
for the Debtor BSG Resources Limited (in administration)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 15

 BSG RESOURCES LIMITED (in                         Case No. 19-11845 (_____)
 administration),

           Debtor in a Foreign Proceeding.


                 NOTICE OF FILING OF AND HEARING ON
         PETITION FOR RECOGNITION UNDER CHAPTER 15 OF THE
   UNITED STATES BANKRUPTCY CODE AND MOTION FOR RELATED RELIEF

        PLEASE TAKE NOTICE that on June 3, 2019, William Callewaert and Malcolm Cohen
(together, the “Joint Administrators”), in their capacity as court-appointed joint administrators and
authorized foreign representatives for BSG Resources Limited (in administration) (the “Debtor”)
in a proceeding under Part XXI of the Companies (Guernsey) Law, 2008, pending before the Royal
Court of Guernsey (Ordinary Division) (the “Guernsey Administration”), commenced a chapter
15 case ancillary to the Guernsey Administration, seeking recognition of such foreign proceeding
as a “foreign main proceeding” and relief in aid of the Guernsey Administration in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) with
respect to the Debtor.

        PLEASE TAKE FURTHER NOTICE that the Joint Administrators seek entry of an
order (i) recognizing the Guernsey Administration as a “foreign main proceeding” pursuant to
section 1517 of Title 11 of the United States Code (the “Bankruptcy Code”), (ii) granting all relief


DM3\5776962.2
 19-11845-shl      Doc 8-1    Filed 06/03/19 Entered 06/03/19 14:31:39             Exhibit A    Pg
                                            6 of 7



automatically available pursuant to section 1520 of the Bankruptcy Code, including a stay of
execution against the Debtor’s assets in the United States and express authorization from the Court
for the Debtor to preserve and protect its assets and to otherwise continue its business operations
in the United States in the ordinary course, and barring, enjoining, and staying, pursuant to section
362 of the Bankruptcy Code, any action to interfere with these assets, business operations and
processes, (iii) the extension of any provisional relief granted under section 1519(a) on a
permanent basis in accordance with section 1521(a)(6) of the Bankruptcy Code; and (iv) such other
and further relief as is appropriate under the circumstances pursuant to sections 105(a) and 1507
of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has scheduled a
hearing to consider the relief requested by the Joint Administrators for July 11, 2019 at 10:00 a.m.
(prevailing Eastern time) (the “Recognition Hearing”). Copies of the Joint Administrators’
Verified Petition for Recognition of Foreign Main Proceeding and Related Relief (the “Verified
Petition”) and all other accompanying documentation are available to parties-in-interest on the
Bankruptcy Court’s Electronic Case Filing System, which can be accessed at the Bankruptcy
Court’s website at http://nvsb.uscourts.gov (a PACER login and password is required to retrieve a
document) or upon written request to the Joint Administrators’ counsel (including facsimile or
email) addressed to:

                                      DUANE MORRIS LLP
                        Attn: Frederick D. Hyman and Jarret P. Hitchings
                                         1540 Broadway
                                  New York, New York 10036
                                   Telephone: (212) 692-1000
                                  RHyman@duanemorris.com
                                 JPHitchings@duanemorris.com

       PLEASE TAKE FURTHER NOTICE that, at the hearing, the Court may order the
scheduling of a case management conference to consider the efficient administration of the case.

        PLEASE TAKE FURTHER NOTICE that any party in interest wishing to submit a
response or objection to the Verified Petition or the relief requested therein must do so in writing,
and in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the
Local Rules for the Bankruptcy Court for the Southern District of New York, setting forth the basis
therefor, which response or objection must be filed electronically with the Court on the Court’s
electronic case filing system in accordance with General Order M-399 and the Court’s Procedures
for the Filing, Signing and Verification of Documents by Electronic Means (copies of which may
be viewed on the Court’s website at www.nysb.uscourts.gov), and by all other parties in interest
on a compact disc (CD), preferably in Portable Document Format (PDF), Word Perfect, or any
other Windows-based word processing format, which CD shall be sent to the Office of the Clerk
of the Court, One Bowling Green, New York, New York. A hard copy of such response or
objection shall be sent to (i) the chambers of                 ________, United States Bankruptcy
Judge and (ii) served upon Duane Morris LLP, Attn: Frederick D. Hyman and Jarret P. Hitchings,
1540 Broadway, New York, New York 10036, counsel to the Joint Administrators, so as to be
received no later than ________ (New York time), on ________                                 .



                                                 2
DM3\5776962.2
 19-11845-shl      Doc 8-1    Filed 06/03/19 Entered 06/03/19 14:31:39             Exhibit A    Pg
                                            7 of 7



        PLEASE TAKE FURTHER NOTICE that all parties in interest opposed to the Verified
Petition or the relief requested therein must appear at the Recognition Hearing at the time and place
set forth above.

        PLEASE TAKE FURTHER NOTICE that if no response or objection is timely served
as provided herein, the Court may grant the relief requested in the Verified Petition without further
notice.

       PLEASE TAKE FURTHER NOTICE that the Recognition Hearing may be adjourned
from time to time without further notice other than an announcement in open court, or a notice of
adjournment filed with the Court, of the adjourned date or dates at the hearing or any other further
adjourned hearing.



Dated: _____________, 2019                            DUANE MORRIS LLP

                                                      Frederick D. Hyman (NY 2553832)
                                                      1540 Broadway
                                                      New York, New York 10036
                                                      Telephone: (212) 692-1000
                                                      RHyman@duanemorris.com

                                                      -and-

                                                      Jarret P. Hitchings (DE 5564)
                                                      222 Delaware Avenue, Ste. 1600
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 657-4952
                                                      JPHitchings@duanemorris.com

                                                      Attorneys for William Callewaert and
                                                      Malcolm Cohen in their capacity as Joint
                                                      Administrators and Foreign Representatives
                                                      for the Debtor BSG Resources Limited (in
                                                      administration)




                                                 3
DM3\5776962.2
